Citation Nr: 1613362	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot, status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy, claimed as secondary to a service-connected above-the-knee amputation of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to February 1969.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a February 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Board remanded the case to the RO to schedule the Veteran for a videoconference hearing before a Veterans Law Judge. In November 2013, the Veteran's accredited representative, DAV, contacted the RO to inform the RO that Veteran's wanted to cancel his videoconference hearing that had been scheduled for December 2013. Another hearing request was not forthcoming. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There has been a delay in adjudication of the Veteran's claim on appeal and for that the Board apologizes. Regrettably though this case requires additional development. 

The Veteran asserts that he has a right foot disability, specifically a status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy impairment, that is secondary to his service-connected above-the-knee amputation of the left lower extremity. 

The evidence here shows that during service, the Veteran was involved in a motorcycle accident resulting in an above-the-knee amputation (AKA) of the left lower extremity. In April 2002, private surgical records show that the Veteran had complained of progressive pain from a bunion deformity, and that a modified Austin bunionectomy hammer toe correction with arthrodesis proximal interphalangeal joint second tenotomy, capsulotomy second metatarsophalangeal joint, with injection for acute capsulitis was performed. 

Some years later at a December 2010 VA medical examination of the feet, the Veteran complained of right foot symptoms attributed to gait abnormality following his left AKA. The VA examiner opined that he or she could not resolve whether the Veteran's right foot condition was the due to the left AKA without resorting to speculation. It was mentioned that the Veteran's current right foot condition was likely caused by the bunion on his right "ist MTT". 

In a May 2011 statement, the podiatrist who performed the Veteran's right foot surgery in 2002, opined that the Veteran's status post left leg amputation contributed to the development of his right lower extremity deformities. 

It must be mentioned that service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board finds that the medical opinions reported above lack clarity and reference speculation, so they do not sufficiently address service connection on a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); see also Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Additional development is required to properly address secondary service connection and aggravation. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for an appropriate VA compensation examination in order to determine the etiology of any current right foot disability, inclusive of status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy. To assist in making these important determinations, the examiner must familiarize himself or herself with the relevant evidence in the claims file, including by way of a complete copy of this remand.

The examiner is requested to provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right foot disability, disability inclusive of status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy is caused by or permanently aggravated by the Veteran's service-connected connected above-the-knee amputation of the left lower extremity. If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's current right foot disability, inclusive of status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected above-the-knee amputation of the left lower extremity disability based on medical considerations. 

It is most essential that the examiner or designee provide discussion of the underlying rationale of the opinion, if necessary citing to specific evidence in the file. The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

2. Then readjudicate the Veteran's claim of service connection for right foot, status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy, secondary to a service-connected above-the-knee amputation of the left lower extremity in light of above and any other additional evidence. If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 




